In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1867V
                                         UNPUBLISHED


    AMY JORDAN,                                               Chief Special Master Corcoran

                         Petitioner,                          Filed: April 6, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On December 6, 2018, Amy Jordan filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination administered on
December 13, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On December 23, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On April 1, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $117,174.66
(consisting of $110,000.00 for pain and suffering and $7,174.66 for past unreimbursed

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
expenses). Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $117,174.66 (consisting of $110,000.00 for pain and suffering and
$7,174.66 for past unreimbursed expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
AMY JORDAN,                                )
                                           )
                  Petitioner,              )
                                           )  No. 18-1867V (ECF)
v.                                         )  Chief Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.              )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On December 23, 2019, respondent, the Secretary of Health and Human Services, filed

his Rule 4(c) Report conceding entitlement to compensation in this matter involving a Shoulder

Injury Related to Vaccine Administration. The same day, the Court entered its Ruling on

Entitlement, finding petitioner Amy Jordan entitled to Vaccine Act compensation. Respondent

now proffers that petitioner receive a compensation award consisting of a lump sum of

$117,174.66 in the form of a check payable to petitioner, Amy Jordan. 1 This amount consists of

$110,000.00 for pain and suffering and $7,174.66 for past unreimbursed expenses, and

represents compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to

which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $117,174.66. 3


1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                           Respectfully submitted,

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           CATHARINE E. REEVES
                           Deputy Director
                           Torts Branch, Civil Division

                           ALEXIS B. BABCOCK
                           Assistant Director
                           Torts Branch, Civil Division

                           s/Voris E. Johnson, Jr.
                           VORIS E. JOHNSON, JR.
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Ben Franklin Station
                           Washington, D.C. 20044-0146
                           Direct dial: (202) 616-4136

Dated: April 1, 2020




                       2